

116 HR 7905 IH: Emergency Assistance for Safe Elections Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7905IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Rodney Davis of Illinois (for himself, Mr. Young, Mr. Garcia of California, Mr. Chabot, Ms. Stefanik, Mr. Meuser, Mr. Nunes, Mr. McCaul, Mr. Calvert, Mr. Guthrie, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to direct the Election Assistance Commission to make payments to States to assist in administering elections during the COVID–19 Pandemic, to direct the Election Assistance Commission to adopt voluntary guidelines for use of nonvoting election technology, to prohibit payments under such Act to States which do not prohibit ballot harvesting, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Emergency Assistance for Safe Elections Act or the EASE Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Title I—Funding for Election AdministrationSec. 101. Payments to States to assist in administering elections during COVID–19 Pandemic.Part 7—Assistance in Administering Elections During COVID–19 PandemicSec. 297. Student loan repayments on behalf of volunteer poll workers and absentee ballot tabulators in 2020 general elections.Sec. 297A. Voter registration list maintenance.Sec. 297B. Protection from COVID–19.Sec. 297C. General provisions.Sec. 102. Sense of Congress regarding exclusion of poll worker income from determination of eligibility for unemployment insurance.Title II—Voting TechnologySec. 201. Voluntary guidelines for use of nonvoting election technology.Subtitle E—Voluntary Guidelines for Use of Nonvoting Election TechnologySec. 298. Adoption of voluntary guidelines by Commission.Sec. 298A. Emerging Election Technology Committee.Sec. 298B. Nonvoting election technology defined.Sec. 202. Status reports by National Institute of Standards and Technology.Sec. 203. Establishment of Election Cyber Assistance Unit in Election Assistance Commission.Sec. 204. Certification program in election administration or cybersecurity.Title III—Election Fraud PreventionSec. 301. Findings.Sec. 302. Prohibition on payments to States allowing collection and transmission of ballots by certain third parties.IFunding for Election Administration101.Payments to States to assist in administering elections during COVID–19 Pandemic(a)PaymentsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:7Assistance in Administering Elections During COVID–19 Pandemic297.Student loan repayments on behalf of volunteer poll workers and absentee ballot tabulators in 2020 general elections(a)Repayments by Election Assistance CommissionThe Commission shall make a payment to each eligible State for the costs incurred by the State in repaying (by direct payments on behalf of a qualified student volunteer) a portion of a student loan previously taken out by an individual who serves as a qualified student volunteer with respect to a regularly scheduled general election for Federal office held in the State in November 2020.(b)EligibilityA State is eligible to receive a payment under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require.(c)Amount of repaymentSubject to the amount of the payment made to the State under subsection (d), the amount of the costs the State incurs on behalf of a qualified student volunteer for purposes of subsection (a) shall be equal to the product of—(1)a repayment rate established by the Commission; and(2)the number of hours the volunteer serves as a volunteer poll worker or as a volunteer absentee ballot tabulator, as certified to the Commission by the appropriate State or local election official.(d)Amount of payment(1)In generalSubject to paragraph (2), the amount of a payment made to a State under this section shall be equal to the product of—(A)the total amount appropriated for such payments pursuant to the authorization under subsection (e); and(B)the State allocation percentage for the State.(2)Minimum amount of paymentThe amount of a payment made to a State under this section may not be less than—(A)in the case of any of the several States or the District of Columbia, one-half of 1 percent of the total amount appropriated for such payments; or(B)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, one-tenth of 1 percent of such total amount.(3)Pro rata reductionsThe Commission shall make such pro rata reductions to the allocations determined under paragraph (1) as are necessary to comply with the requirements of paragraph (2).(e)Qualified student volunteer definedIn this section, a qualified student volunteer means an individual—(1)who, as certified to the Commission by the appropriate State or local election official, serves—(A)as a volunteer poll worker at a polling place, including any location at which voters may cast ballots prior to the date of the election, or(B)as a volunteer absentee ballot tabulator, as certified to the Commission by the appropriate State or local election official; and(2)at the time of serving as a volunteer poll worker or volunteer absentee ballot tabulator, is enrolled at an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).(f)Application of regulations under student loan repayment program for Federal employeesIn carrying out the program under this section, the Commission may make applicable such provisions of section 5379 of title 5, United States Code, as the Commission considers appropriate.(g)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 for payments under this section.297A.Voter registration list maintenance(a)Payments(1)In generalThe Commission shall make a payment to each eligible State for carrying out maintenance of the computerized Statewide voter registration list under section 303 and carrying out programs under section 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) to ensure the accuracy of voter registration lists in the State.(2)Availability of payments to States without voter registrationIn the case of an eligible State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office, an eligible State shall use the payment under this section for carrying out activities to protect polling places in the State, and individuals present in such polling places, from exposure to SARS–CoV–2 or COVID–19 (as described in section 297B).(b)EligibilityA State is eligible to receive a payment under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require.(c)Amount of payment(1)In generalSubject to paragraph (2), the amount of a payment made to a State under this section shall be equal to the product of—(A)the total amount appropriated for such payments pursuant to the authorization under subsection (d); and(B)the State allocation percentage for the State.(2)Minimum amount of paymentThe amount of a payment made to a State under this section may not be less than—(A)in the case of any of the several States or the District of Columbia, one-half of 1 percent of the total amount appropriated for such payments; or(B)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, one-tenth of 1 percent of such total amount.(3)Pro rata reductionsThe Commission shall make such pro rata reductions to the allocations determined under paragraph (1) as are necessary to comply with the requirements of paragraph (2).(d)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 for payments under this section.297B.Protection from COVID–19(a)PaymentsThe Commission shall make the following payments to each eligible State:(1)A payment for the chief State election official to for carrying out Statewide activities to protect polling places in the State, and individuals present in such polling places, from exposure to SARS–CoV–2 or COVID–19.(2)A payment for the chief State election official to pass through to local jurisdictions in the State for carrying out a plan prepared by the chief State election official and approved by the Commission to protect polling places in the jurisdiction, and individuals present in such polling places, from exposure to SARS–CoV–2 or COVID–19.(b)EligibilityA State is eligible to receive a payment under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require.(c)Amount of payment(1)In generalSubject to paragraph (2), the amount of a payment made to a State under paragraph (1) or paragraph (2) of subsection (a) shall be equal to the product of—(A)the total amount appropriated for payments under such paragraph pursuant to the authorization under subsection (d); and(B)the State allocation percentage for the State.(2)Minimum amount of paymentThe amount of a payment made to a State under paragraph (1) or paragraph (2) of subsection (a) may not be less than—(A)in the case of any of the several States or the District of Columbia, one-half of 1 percent of the total amount appropriated for payments under such paragraph; or(B)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, one-tenth of 1 percent of such total amount.(3)Pro rata reductionsThe Commission shall make such pro rata reductions to the allocations determined under paragraph (1) as are necessary to comply with the requirements of paragraph (2).(d)Authorization of appropriationsThere are authorized to be appropriated $200,000,000 for payments under this section, of which—(1)$100,000,000 is authorized to be appropriated for payments under paragraph (1) of subsection (a); and(2)$100,000,000 is authorized to be appropriated for payments under paragraph (2) of subsection (a).297C.General provisions(a)Definitions(1)StateIn this part, the term State means each State, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(2)State allocation percentageIn this part, the term State allocation percentage means, with respect to a State, the amount (expressed as a percentage) equal to the quotient of—(A)the voting age population of the State (as reported in the most recent decennial census); and(B)the total voting age population of all States (as reported in the most recent decennial census).(b)Continuing availability of funds after appropriationA payment made to a State under this part shall be available to the State without fiscal year limitation..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:Part 7—Assistance in Administering Elections During COVID–19 Pandemic Sec. 297. Student loan repayments on behalf of volunteer poll workers and absentee ballot tabulators in 2020 general elections. Sec. 297A. Voter registration list maintenance. Sec. 297B. Protection from COVID–19. Sec. 297C. General provisions..102.Sense of Congress regarding exclusion of poll worker income from determination of eligibility for unemployment insuranceBecause the Nation is in an unprecedented battle against COVID–19, it is the Sense of Congress that State legislatures should be encouraged to revisit their unemployment insurance systems to ensure that any volunteer who receives compensation for services as a poll worker does not fail to qualify for such unemployment insurance solely on the basis of service as a poll worker.IIVoting Technology201.Voluntary guidelines for use of nonvoting election technology(a)Adoption of voluntary guidelines by Election Assistance CommissionTitle II of the Help America Vote Act of 2002 (52 U.S.C. 20921 et seq.) is amended by adding at the end the following new subtitle:EVoluntary Guidelines for Use of Nonvoting Election Technology298.Adoption of voluntary guidelines by Commission(a)AdoptionThe Commission shall adopt voluntary guidelines for election officials on the use of nonvoting election technology, taking into account the recommendations of the Emerging Election Technology Committee under section 298A.(b)ReviewThe Commission shall review and update the guidelines adopted under this subtitle not less frequently than once every 2 years.(c)Process for adoptionThe adoption of the voluntary guidelines under this subtitle shall be carried out by the Commission in a manner that provides for each of the following:(1)Publication of notice of the proposed guidelines in the Federal Register.(2)An opportunity for public comment on the proposed guidelines.(3)An opportunity for a public hearing on the record.(4)Publication of the final recommendations in the Federal Register.(d)Deadline for initial set of guidelinesThe Commission shall adopt the initial set of voluntary guidelines under this section not later than June 1, 2021.298A.Emerging Election Technology Committee(a)EstablishmentThere is established in the Commission the Emerging Election Technology Committee (hereafter in this section referred to as the Technology Committee).(b)DutiesThe Technology Committee shall assist the Commission in the adoption of voluntary guidelines under section 298, including by providing the Commission with recommendations on appropriate standards for the use of nonvoting election technology, including standards to ensure the security and promote the usability of such technology.(c)Membership(1)In generalThe Technology Committee shall be composed of members appointed by the Commission as follows:(A)Each member shall have expertise in the operation of nonvoting election technology.(B)At least three of the members shall be State or local election officials.(C)At least four of the members shall be individuals who are not employees of the Commission.(2)NumberThe number of members of the Technology Committee shall be determined by the Commission.(3)QuorumA majority of the members of the Technology Committee shall constitute a quorum, except that the Technology Committee may not conduct any business prior to the appointment of all of its members.(d)ChairThe members of the Technology Committee shall select one of the members to serve as chair of the Committee.(e)No compensation for serviceMembers of the Technology Committee shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.298B.Nonvoting election technology definedIn this subtitle, the term nonvoting election technology means technology used in the administration of elections for Federal office which is not used directly in the casting, counting, tabulating, or collecting of ballots or votes, including each of the following:(1)Electronic pollbooks.(2)Election result reporting systems.(3)Electronic ballot delivery systems.(4)Online voter registration systems.(5)Polling place location search systems.(6)Sample ballot portals.(7)Such other technology as may be recommended for treatment as nonvoting election technology as the Emerging Election Technology Committee may recommend..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title II the following:Subtitle E—Voluntary Guidelines for Use of Nonvoting Election Technology Sec. 298. Adoption of voluntary guidelines by Commission. Sec. 298A. Emerging Election Technology Committee. Sec. 298B. Nonvoting election technology defined..202.Status reports by National Institute of Standards and TechnologySection 231 of the Help America Vote Act of 2002 (52 U.S.C. 20971) is amended by adding at the end the following new subsection:(e)Status reports by National Institute of Standards and TechnologyNot later than 60 days after the end of each fiscal year (beginning with 2020), the Director of the National Institute of Standards and Technology shall submit to Congress a status report describing—(1)the extent to which the Director carried out the Director’s responsibilities under this Act during the fiscal year, including the responsibilities imposed under this section and the responsibilities imposed with respect to the Technical Guidelines Development Committee under section 222, together with the Director’s best estimate of when the Director will completely carry out any responsibility which was not carried out completely during the fiscal year; and(2)the extent to which the Director carried out any projects requested by the Commission during the fiscal year, together with the Director’s best estimate of when the Director will complete any such project which the Director did not complete during the fiscal year..203.Establishment of Election Cyber Assistance Unit in Election Assistance Commission(a)In generalSubtitle A of title II of the Help America Vote Act of 2002 (52 U.S.C. 20921 et seq.) is amended by adding at the end the following new part:4Election Cyber Assistance Unit225.Election Cyber Assistance Unit(a)EstablishmentThere is established in the Commission the Election Cyber Assistance Unit (hereafter in this part referred to as the Unit).(b)DutiesThe Unit will provide State and local election officials in various geographic regions of the United States with access to risk-management, resiliency, and technical support services provided by election administration and cybersecurity experts who will be based in such regions and who may provide such services in person, by telephone, or online..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle A of title II the following:Part 4—Election Cyber Assistance Unit Sec. 225. Election Cyber Assistance Unit..204.Certification program in election administration or cybersecurity(a)Establishment of programSubtitle C of title II of the Help America Vote Act of 2002 (52 U.S.C. 20981 et seq.) is amended by adding at the end the following new section:248.Certification program in election administration or cybersecurity(a)EstablishmentThe Commission shall establish and operate a program to provide a certification in election administration or election cybersecurity to election officials and their employees who meet standards and criteria established by the Commission.(b)Use of partnershipsThe Commission may carry out the program under this section in partnership with qualified entities, including institutions of higher education (as defined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and nonprofit and for-profit organizations with expertise in election administration and election cybersecurity.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$1,000,000 for fiscal year 2021; and(2)such sums as may be necessary for fiscal years 2022 through 2028..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle C of title II the following:Sec. 248. Certification program in election administration or cybersecurity..IIIElection Fraud Prevention301.FindingsCongress finds that—(1)the right to vote is a fundamental right of citizens of the United States;(2)it is the responsibility of the State and Federal Governments to ensure that elections are conducted with integrity;(3)the Committee on House Administration of the House of Representatives, which is charged with investigating election irregularities, received reports through its official Election Observer Program for the 2018 general election that individuals other than voters themselves were depositing large amounts of absentee ballots at polling places throughout California, a practice colloquially known as ballot harvesting;(4)the practice of ballot harvesting in California creates significant vulnerabilities in the chain-of-custody of ballots because individuals collecting ballots are not required to be registered voters and are not required to identify themselves at a voter’s home, and the State does not track how many ballots are harvested in an election;(5)in North Carolina, a congressional election was invalidated due to fraud associated with ballot harvesting committed by a political operative, and it is unlikely such activity would have been detected were it not for the prohibition against ballot harvesting in the State; and(6)ballot harvesting invites electioneering activity at home and creates the possibility of undue influence over voters by political operatives.302.Prohibition on payments to States allowing collection and transmission of ballots by certain third parties(a)In generalTitle IX of the Help America Vote Act of 2002 (52 U.S.C. 21141 et seq.) is amended—(1)by redesignating section 906 as section 907; and(2)by inserting after section 905 the following new section:906.Prohibition on payments to States allowing collection and transmission of ballots by certain third parties(a)In generalA State (including the Commonwealth of the Northern Mariana Islands) is not eligible to receive funds under this Act unless the State has in effect a law that prohibits an individual from the knowing collection and transmission of a ballot in an election for Federal office that was mailed to another person, other than an individual described as follows:(1)An election official while engaged in official duties as authorized by law.(2)An employee of the United States Postal Service while engaged in official duties as authorized by law.(3)Any other individual who is allowed by law to collect and transmit United States mail, while engaged in official duties as authorized by law.(4)A family member, household member, or caregiver of the person to whom the ballot was mailed.(b)DefinitionsFor purposes of this section, with respect to a person to whom the ballot was mailed:(1)The term caregiver means an individual who provides medical or health care assistance to such person in a residence, nursing care institution, hospice facility, assisted living center, assisted living facility, assisted living home, residential care institution, adult day health care facility, or adult foster care home.(2)The term family member means an individual who is related to such person by blood, marriage, adoption or legal guardianship.(3)The term household member means an individual who resides at the same residence as such person..(b)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the item relating to section 906 as relating to section 907; and(2)by inserting after the item relating to section 905 the following:Sec. 906. Prohibition on payments to States allowing collection and transmission of ballots by certain third parties..